DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 July 2022 has been entered.
Claims 1, 3, 5-9, 11-14, 17-22, 24 and 26 are pending and being examined on the merits. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 14 July 2022 has been considered by the examiner.

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jianming Hao, Reg. No. 54,694 on 09 August 2022.
In the claims:
12. (Currently Amended) An expression vector or [[a]] an isolated host cell comprising the isolated nucleic acid of claim 11.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The closest prior art is provided in the Office action mailed 08/31/2021 on pages 8-14.  Zalatan teaches a complex having dCas9 and a scaffold RNA.  Zalatan teaches that the scaffold RNA can be fused to one or more effector domains with function that includes enzymatic activity and can be used to cleave or otherwise modify a target nucleic acid.  However all of the effector domains disclosed by Zalatan are epigenetic modulators that do not change the genetic sequence of the target DNA.  Liu, on the other hand, teaches a fusion protein comprising a nuclease-inactive Cas9 domain and a nucleic acid editing domain such as AID.  Liu teaches direct fusion of Cas9 with the AID effector molecule and the correction of a point mutation by a the Cas9 fusion protein.  Liu does not teach using a scaffold RNA to link the AID to Cas9 and a skilled artisan would not be motivated to generate such fusion protein giving Liu’s ability to successfully modify the target DNA using the direct fusion protein.  Taken together, none of Zalatan, Liu, and the prior art as a whole, teach or suggest a rationale for a system for editing a target DNA or RNA comprising a CRISPR protein, a RNA scaffold, and a fusion protein constructed together as claimed for changing nucleotide base identity in the target DNA.  The claimed RNA scaffold includes a guide RNA sequence that is complementary to the target nucleic acid, a sequence that binds to the CRISPR protein, and a protein-binding sequence.  The claimed fusion protein includes a sequence that binds to the protein-binding sequence, a linker and an effector domain that is capable of altering the target nucleic acid base-pairing.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 3, 5-9, 11-14, 17-22, 24 and 26 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY N GROOMS whose telephone number is (571)272-3771. The examiner can normally be reached M-F 830-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on (571) 272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.N.G./Examiner, Art Unit 1636          

                                      

/NANCY J LEITH/Primary Examiner, Art Unit 1636